United States Court of Appeals
                     For the First Circuit


No. 03-1215

         RUTH GONZÁLEZ-PÉREZ; ANACLETO ORTIZ-VILLANUEVA;
                MIRIAM LEMOINE; FRITZ F. LEMOINE;
           GLORIA GONZÁLEZ-PÉREZ; LUCY GONZÁLEZ-PÉREZ,

                     Plaintiffs, Appellants,

                               v.

      HOSPITAL INTERAMERICANO DE MEDICINA AVANZADA (HIMA);
                MIGUEL LÓPEZ-NAPOLEONI; JANE DOE;
                 CONJUGAL PARTNERSHIP LÓPEZ-DOE,

                     Defendants, Appellees.




                          ERRATA SHEET


     The opinion of this Court issued on January 14, 2004 is
amended as follows:


On page 5, inside footnote 4, line 3: Replace   "determing" with
"determining"